Citation Nr: 9919018	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-45 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus (HNP) at 
L5-S1.

2.  Entitlement to a disability rating in excess of 
10 percent for arthritis in the hands, knees, right wrist, 
and low back.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to June 1970 that 
has not been verified and from June 1970 to April 1993 that 
has been verified.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In the statement 
of issues in that rating decision, the RO included as an 
issue being decided the entitlement to service connection for 
arthritis of the hands, knees, right wrist, and degenerative 
disc disease at L5-S1.  In the sections of the rating 
decision in which the decisions and the reasons and bases for 
the decisions are shown, the RO granted service connection 
for arthritis of the hands, knees, right wrist, and back, but 
made no reference to service connection for degenerative disc 
disease.  The RO assigned a 10 percent disability rating for 
arthritis of the combined joints in accordance with 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (1998).

In his April 1994 notice of disagreement the veteran stated 
that his disagreement was based on the RO's failure to grant 
service connection for an HNP at L5-S1.  He also referenced 
the grant of service connection for arthritis of the back and 
other joints, and the disability rating assigned for the 
arthritis of multiple joints.

The veteran was provided a statement of the case in August 
1994 in which the RO indicated that the only issue on appeal 
was the evaluation of arthritis in the low back, combined 
with arthritis of the hands, knees, and right wrist, which 
was rated as 10 percent disabling.  The statement of the case 
included the laws and regulations pertaining to the 
evaluation of arthritis, but did not include the laws or 
regulations pertaining to entitlement to service connection.  
The reasons provided for the decision under appeal pertained 
only to the evaluation of arthritis, not to service 
connection for an HNP.

In his October 1994 substantive appeal the veteran stated 
that the purpose of his appeal was to establish service 
connection for an HNP at L5-S1, as documented in his service 
medical records.  He also stated that he disagreed with the 
grant of service connection for arthritis of the low back in 
combination with the arthritis of the other joints, and the 
denial of a separate grant of service connection for the HNP.

In a November 1994 rating decision and supplemental statement 
of the case the RO again phrased the issue in terms of the 
evaluation of arthritis in the low back, combined with 
arthritis of the hands, knees, and right wrist, and confirmed 
the 10 percent rating.  In the reasons and bases the RO 
acknowledged that the veteran was claiming entitlement to 
service connection for an HNP as a separate and distinct 
disorder from the arthritis of multiple joints, and found 
that the medical evidence referencing the existence of a 
herniated disc was by history only.  In a July 1998 rating 
decision the RO specifically denied entitlement to service 
connection for an HNP at L5-S1 on the basis that no confirmed 
diagnosis of that disorder was documented during service.

Although the only issue that the RO certified to the Board 
was the issue of entitlement to a disability rating in excess 
of 10 percent for arthritis of the low back, hands, knees, 
and right wrist, the Board finds that the issues on appeal 
include entitlement to service connection for an HNP at L5-
S1.  The Board's jurisdiction is determined by the scope of 
the notice of disagreement, and the veteran clearly indicated 
in his April 1994 notice of disagreement that he was 
appealing the RO's failure to grant service connection for an 
HNP.  See Jones v. West, 12 Vet. App. 98 (1998).  Although 
the issue of entitlement to service connection for an HNP was 
not specifically adjudicated until the July 1998 rating 
decision, the veteran's appeal of the RO's failure to 
adjudicate his claim for service connection for that disorder 
in the January 1994 rating decision is sufficient to 
establish the Board's jurisdiction.  See Isenbart v. Brown, 
7 Vet. App. 537, 541 (1995).

The veteran has not been provided a statement of the case 
pertaining to the issue of entitlement to service connection 
for an HNP, but he has submitted a substantive appeal 
pertaining to that issue.  The submission of the substantive 
appeal is sufficient to perfect his appeal, even though he 
was not provided a statement of the case.  38 U.S.C.A. § 7105 
(West 1991); see Archbold v. Brown, 9 Vet. App. 124 (1996).

Ordinarily, the appeal of the denial of entitlement to 
service connection for an HNP would be remanded to the RO in 
order for the veteran to be provided a statement of the case 
pertaining to that issue.  The veteran has, however, provided 
arguments and evidence in support of his contention that he 
is entitled to service connection for an HNP at L5-S1.  In 
light of its disposition of the veteran's appeal, the Board 
has determined that it may proceed to a determination on that 
issue without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384 (1993).

The issue of entitlement to a disability rating in excess of 
10 percent for arthritis of multiple joints will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The herniated nucleus pulposus at L5-S1 became manifest 
as a chronic disease during service, and the subsequent 
manifestation of that disease cannot be dissociated from the 
in-service occurrence.


CONCLUSION OF LAW

A herniated nucleus pulposus at L5-S1 was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he initially 
developed low back pain in 1977, which was diagnosed as a 
herniated nucleus pulposus as the result of diagnostic 
testing in 1978.  He continued to receive treatment for low 
back pain, including hospitalizations in April and May 1980.  
In May 1991 an examiner noted that he had a long history of 
low back pain, with radicular symptoms in the left lower 
extremity.  A computerized tomography (CT) scan of the lumbar 
spine in June 1991 revealed an HNP at L5-S1 and facet 
hypertrophy, resulting in moderate central stenosis and 
lateral recess stenosis on the left.  April and May 1992 
treatment notes show that he had a documented herniated 
nucleus pulposus, with a current exacerbation of symptoms.  
In August 1992 diagnostic testing again resulted in the 
diagnosis of an HNP at L5-S1 with facet arthritis and spinal 
stenosis.  The report of his September 1992 separation 
examination shows that, as the result of an orthopedic 
evaluation, he was found to have low back pain secondary to 
degenerative disc disease and post-traumatic arthritis at L5-
S1 with spinal stenosis secondary to a disk bulge and 
congenitally short pedicles, and lateral recess stenosis 
secondary to the degenerative changes.  

The report of a September 1992 Medical Evaluation Board (MEB) 
indicates that he had several recurrent episodes since the 
onset of low back pain with radiation into the left lower 
extremity, with the frequency progressing to monthly.  The 
MEB referenced the June 1991 CT scan and the relevant 
findings resulting from that analysis.  A whole-body bone 
scan in August 1992 also revealed post-traumatic degenerative 
changes at L5-S1.  Electromyography (EMG) and nerve 
conduction studies (NCS) of the lower extremities showed 
acute, bilateral L5 radiculopathy.  The MEB found that the 
veteran was significantly limited in his ability to perform 
the duties of his military occupational specialty due to the 
degenerative changes in the low back, as well as the knees, 
and he was placed on a permanent limited profile.  The MEB 
recommended that he be separated from service due to the 
severity of his disabilities, including the low back 
symptoms.

The veteran claimed entitlement to service connection for an 
HNP in May 1993, the month following his separation from 
service.  He was provided a VA examination in September 1993, 
which apparently did not include a review of his service 
medical records.  As the result of the examination the 
examiner provided a diagnosis of a history of chronic 
recurrent lumbosacral discomfort with no surgical lesions 
shown at that time, probably secondary to osteoarthritis.  An 
X-ray study of the lumbosacral spine revealed non-fusion of 
the posterior elements at S1, and that the vertebral elements 
were in good alignment.

The veteran submitted service department treatment records, 
which treatment was provided by the same medical facility 
from which he had received treatment while on active duty.  
Those records show that in April 1994 the examiner noted that 
the veteran had a long history of a HNP at L5-S1, which had 
resulted in an MEB in 1993, and that he had a recent 
exacerbation of symptoms.  The medical records show that he 
continued to receive treatment for his low back symptoms, 
including radiculopathy, through July 1994, that consisted of 
physical therapy, medication, and injections for the relief 
of pain.

The Board notes that the VA medical center (MC) scheduled the 
veteran to attend additional examinations on several 
occasions since April 1997, which he was unable to attend or 
to which he failed to report.

II.  Laws and Regulations

The Board concludes that the veteran's claim for service 
connection for an HNP is well grounded because there is 
medical evidence of a current diagnosis and medical evidence 
of the incurrence of the disease in service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  In addition, the report of the 
MEB, which occurred eight months prior to the claim for 
service connection being filed, is sufficient medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Hampton v. Gober, 10 Vet. 
App. 481 (1997).

Because the claim is well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  The relevant evidence 
pertaining to the issue consists of his service medical 
records and the service department treatment records.  The 
Board concludes that the relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.  

III.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for an HNP at L5-S1 is warranted.  The 
service medical records clearly show that the diagnosis of an 
HNP at L5-S1 was given during service, that the disease is 
chronic, and that the veteran was separated from service at 
least partially due to the disease.  The post-service 
treatment records from the service department show  that the 
disease continues to be manifest following his separation 
from service.  38 C.F.R. § 3.303.  The April 1994 treatment 
record indicates that the current HNP is related to the HNP 
identified in service.  There is no evidence to the contrary.  
The Board has determined, therefore, that the evidence 
supports the grant of service connection for an HNP at L5-S1.


ORDER

Service connection for a herniated nucleus pulposus at L5-S1 
is granted.


REMAND

Based on the above decision, it is not clear from the 
evidence of record whether it is the veteran's intention to 
continue his appeal of the 10 percent disability rating 
assigned for arthritis of multiple joints.  See Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996) (the Board cannot presume 
abandonment of an appeal).  If the veteran intends to 
continue his appeal, a thorough, contemporaneous medical 
examination is required in order to document the functional 
limitations resulting from the disorder.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
determine whether he intends to continue 
his appeal of the denial of a disability 
rating in excess of 10 percent for 
arthritis of the back, hands, knees, and 
right wrist.  If that is his intent, the 
RO should obtain from him an agreement to 
participate in a medical examination.

2.  If the veteran indicates that his 
appeal should proceed, the RO should 
obtain the names and addresses of all 
medical care providers, inpatient and 
outpatient, VA and private, who treated 
him for arthritis since service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

3.  The veteran should then be provided 
an appropriate examination in order to 
document the severity of the functional 
limitations resulted from arthritis of 
the back, hands, knees, and right wrist.  
The veteran should be advised that this 
examination is necessary to evaluate his 
claim and that his failure, without good 
cause to report for the examination could 
result in the denial of that claim.  38 
C.F.R. § 3.655 (1998).  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the low back, 
hands, knees, and right wrist and provide 
a diagnosis of any pathology found.  The 
examiner should determine the range of 
motion of all affected joints, including 
the specific limitation of motion due to 
pain.

In examining the back, the examiner 
should be asked to specify whether the 
examination revealed any evidence of 
muscle spasm, loss of lateral spine 
motion in the standing position, listing 
of the spine to one side, positive or 
negative Goldthwaite's sign, limitation 
of forward bending in the standing 
position, osteoarthritic changes or 
narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, hands, knees, or right wrist, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The examiner 
should also be asked to provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of pathology.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 10 percent for arthritis of the 
back, hands, knees, and right wrist.  If 
any benefit requested on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  He and his representative are free to submit 
additional argument and evidence while this case in a remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

